Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 is objected to.  The limitation “an using inert solvents” would be clearer if amended to --in the presence of one or more inert solvents--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knott et al. (US Pat. 7,645,848).
At the outset, the Examiner understands that the process for preparing the Si-OC bonded, linear polydimethylsiloxane-polyoxyalkylene block copolymers as taught by Knott et al. is different than Applicants claimed procedure.  However, independent claim 1 is a product-by-process claim.  For product-by-process claims, patentability is based on the product itself, and not on its method of production.  And while Knott et al. is cited in Applicants disclosure (cited as the German equivalent DE 10 2005 039 931.2), the originally filed disclosure does not make any specific distinction between the products prepared by Knott et al. and those prepared according to the invention.  Applicants state that the polydimethylsiloxane-polyoxyalkylene block copolymers taught by Knott et al. have the disadvantage that the industrial synthesis is fraught with salt generation and that the coupling process itself is complex and some of the compounds employed are problematic and difficult to handle in a production environment.  However, these inconveniences do not appear to be related to structure as careful control of the environment (exclusion of moisture and oxygen) and meticulous removal of salt generation are within the level of routine experimentation by one of ordinary skill in the art.  The products taught by Knott et al. meet all of the structural limitation of the SiOC bonded AB block copolymer as claimed.  And the different production method of Knott et al. does not mean that the products prepared therein would be materially different that the products prepared according to the instantly filed claims.  Further evidence would need to be shown by Applicants that the block copolymers prepared by Knott et al. are materially different than those prepared according to the claimed invention.  
Claim 1: As stated above, Knott et al. teaches a process for the preparation of linear, Si-OC bonded, block copolymers comprising repeating AB units which have blocks of polydimethylsiloxane and blocks of polyoxyalkylene.  Being a product-by-process claim, any difference in process steps must materially affect the final product.  Identical products may be prepared from different reaction processes.  
Claims 2 and 13: The molar ratio between the polyoxyalkylene and the polydimethylsiloxane is equimolar, which falls within the 0.9-1.1 range of claim 2 and the 0.95-1.05 range of claim 13.
Claims 3  and 14: While Knott et al. employs a reaction temperature outside the range of claims 3 and 14, Applicants must show that the products produced by Knott et al. are different from the products prepared according to the instantly claimed invention.
Claim 4: Knott et al. employs an amine based (DBU) in the condensation between the polyoxyalkylene and the polydimethylsiloxane.
Claim 5: While the inert solvent employed by Knott et al. are different from those recited in claim 5, claim 5 is still a product-by-process claim, and governed by the same standards as claim 1. 
Claim 6: Knott et al. teaches that the most preferred average molecular mass of each siloxane block is between 1000-5000 g/mol, which falls within the 600-6100 g/mol range of claim 6 (2:9-12).
Claim 7: Knott et al. teaches that the polyoxyalkylene blocks are a mixture of oxyethylene and oxypropylene blocks, with each block being present in a 30-70 wt% range based on the total weight of all oxyalkylene units (2:20-27).
Claim 8: The exemplified molecular weight of the polyoxyalkylene is 2800 g/mol, which falls within the 600-10,000 g/mol range of claim 8.
Claim 9: Knott et al. teaches that the siloxane block content in the copolymer is between 20-50 wt% (2:33-35), which is the same range as recited in claim 9.
Claim 10: Knott et al. teaches that the preferred molecular weight of the block copolymer is between 15,000-50,000 g/mol, which falls within the 10,000-200,000 g/mol range of claim 10.
Claims 15 and 16: While Knott et al. employs a different base and solvent then that recited in claims 15 and 16, the final product would not be expected to include any base or solvent.  For this reason, the process by Knott et al. may be relied upon to reject claims 15 and 16.
Claim 20: Knott et al. employs an amine based (DBU) in the condensation between the polyoxyalkylene and the polydimethylsiloxane which is an amine base satisfying claim 20.
Claim 21: The block copolymers taught by Knott et al. are exemplified to be employed as surface-active additives (5:52-6:35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knott et al. (US Pat. 7,645,848), as applied to claim 1 above.
	Both the proportion of the siloxane blocks and the weight-average molecular weight of the polyoxyalkylene blocks as taught by Knott et al. include values which fall within the wt% range of claim 17 and the molecular weight ranges of claims 18 and 19 (2:22-40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766